Exhibit 10.7

SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of August
5, 2015 by and between SunEdison, Inc., a Delaware corporation (“SunEdison”),
and TerraForm Global, LLC, a Delaware limited liability company (“Global LLC”).
SunEdison and Global LLC are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, SunEdison is a clean energy project developer and has the intention for
Global LLC to, among other things, serve as a vehicle for owning, operating and
acquiring certain contracted assets from its project pipeline;

WHEREAS, Global LLC expects to increase its cash available for distribution and
dividend per share by acquiring additional assets, including assets to be
acquired from SunEdison; and

WHEREAS, SunEdison desires to grant to Global LLC a call right to acquire the
Call Right Assets, as more fully set forth in Article II, and a right of first
offer to acquire the ROFO Assets, as more fully set forth in Article III, on the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, SunEdison and Global LLC hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth below:

“Affiliate” means, with respect to the Person in question, any other Person
that, directly or indirectly, controls, is controlled by or is under common
control with, such Person. For the purposes of this definition, the term
“control” and its derivations means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of the
Person in question, whether by the ownership of voting securities, contract or
otherwise.

“Applicable Law” means all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority and
quasi-governmental agencies or entities, and any judgment, injunction, order,
directive, decree or other judicial or regulatory requirement of any court or
Governmental Authority of competent jurisdiction affecting or relating to the
Person or property in question.

“Approved Country” means any of China, Thailand, Malaysia, Philippines,
Indonesia, India, Sub-Saharan Africa (including South Africa), South America
(excluding Chile), Central America (excluding Mexico), and the Caribbean
(excluding Puerto Rico) and any other country as the Parties may mutually agree.



--------------------------------------------------------------------------------

“Business Day” means a day other than a Saturday, Sunday or any other day on
which commercial banks in New York, NY are authorized or required by Applicable
Law to close. Any event the scheduled occurrence of which would fall on a day
that is not a Business Day shall be deferred until the next succeeding Business
Day.

“CAFD” means net cash provided by (used in) operating activities with respect to
a particular project pertaining to a Call Right Asset, calculated in accordance
with generally accepted accounting principles in the United States (i) plus or
minus changes in assets and liabilities as reflected (or to be reflected) on
Global Inc’s statements of cash flows, (ii) minus deposits into (or plus
withdrawals from) restricted cash accounts required by project financing
arrangements to the extent they decrease (or increase) cash provided by
operating activities, (iii) minus cash distributions paid to non-controlling
interests, if any, (iv) minus scheduled project-level and other debt service
payments and repayments in accordance with the related borrowing arrangements,
to the extent they are paid from operating cash flows during a period, (v) minus
non-expansionary capital expenditures, if any, to the extent they are paid from
operating cash flows during a period and (vi) plus or minus operating items as
necessary to present the cash flows Global LLC deems representative of its core
business operations with respect to the relevant Call Right Asset, with the
approval of Global Inc.’s audit committee.

“CAFD Commitment” has the meaning set forth in Section 2.2(a).

“Call Right” has the meaning set forth in Section 2.3(a).

“Call Right Asset” means, at any time of determination, each project identified
on Exhibit A, but only for so long as such project is listed on Exhibit A, as
Exhibit A is modified from time to time in accordance with this Agreement.

“Call Right Notice” has the meaning set forth in Section 2.4(a).

“Call Right Period” means, (a) with respect to each Call Right Asset that has
not reached its Commercial Operations Date, the period beginning on the date
such project is first listed on Exhibit A and ending thirty (30) days prior to
the Commercial Operations Date of such Call Right Asset, unless otherwise
mutually agreed by the Parties; or (b) with respect to each Call Right Asset
that has reached its Commercial Operations Date, twelve (12) months from the
date such project is first listed on Exhibit A, unless otherwise mutually agreed
by the Parties; provided in each case (a) and (b), that if a Call Right Notice
is provided during the Call Right Period for any particular Call Right Asset,
the Call Right Period with respect to such Call Right Asset shall be extended to
(and including) the date the transfer of such Call Right Asset is consummated
(or earlier terminated), in accordance with Article II.

“Call Right Price” has the meaning set forth in Section 2.3(b).

“Commercial Operations Date” means the date on which a project becomes
commercially operational.

“Control” means the control by one Person of another Person in accordance with
the following: a Person (“A”) controls another Person (“B”) where A has the
power to determine the management and policies of B by contract or status (for
example the status of A being the

 

2



--------------------------------------------------------------------------------

managing member of B) or by virtue of beneficial ownership of or control over a
majority of the voting or economic interests in B; and, for certainty and
without limitation, if A owns or has control over shares to which are attached
more than 50% of the votes permitted to be cast in the election of directors to
the Governing Body of B or A is the general partner of B, a limited partnership,
then in each case A Controls B for this purpose, and the term “Controlled” has
the corresponding meaning.

“Effective Date” means the IPO Date.

“Estimated CAFD” has the meaning set forth in Section 2.2(a).

“Fair Market Value” means the price at which a particular Call Right Asset would
change hands between a willing buyer and a willing seller, neither being under
any compulsion to buy or to sell and both having reasonable knowledge of
relevant facts.

“Final Call Right Notice” has the meaning set forth in Section 2.4(b).

“Global Inc.” means TerraForm Global, Inc., a Delaware corporation.

“Governing Instruments” means (i) the certificate of incorporation and bylaws in
the case of a corporation, (ii) the articles of formation and operating
agreement in the case of a limited liability company (iii) the partnership
agreement in the case of a partnership, and (iv) any other similar governing
document under which an entity was organized, formed or created and/or operates.

“Governmental Authority” means any federal, state or local government or
political subdivision thereof, including, without limitation, any agency or
entity exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.

“Independent Committee” means a committee of the board of directors (or
equivalent body) of Global Inc, established in accordance with Global Inc.’s
Governing Instruments, made up of directors that are “independent” of SunEdison
and its Affiliates. For purposes of this definition, “independent” means a
person who satisfies the independence requirements of the rules and regulations
of the applicable stock exchange, the U.S. Securities and Exchange Commission
and Global Inc.’s Governing Instruments. The Independent Committee shall
initially be Global Inc.’s Corporate Governance and Conflicts Committee.

“Interest Payment Agreement” means the Interest Payment Agreement dated on or
about the date hereof by and among TerraForm Global, LLC, TerraForm Global
Operating, LLC, SunEdison and SunEdison Holdings Corporation.

“IPO Date” means the date that Global Inc. consummates its initial public
offering of common stock.

“Losses” means, with respect to the Person in question, any actual liability,
damage (but expressly excluding any consequential, punitive and any other form
of special damages), loss, cost or expense, including, without limitation,
reasonable attorneys’ fees and expenses and court costs, incurred by such
Person, as a result of the act, omission or occurrence in question.

 

3



--------------------------------------------------------------------------------

“Negotiation Period” has the meaning set forth in Section 3.2.

“Notice” has the meaning set forth in Section 7.1(a).

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.

“Power Purchase Agreement” means an agreement with a credit-worthy party to
acquire the electricity from such power plant on a long-term basis.

“Required Securities Disclosure” has the meaning set forth in Section 5.1.

“ROFO Assets” has the meaning set forth in Section 3.1.

“ROFO Termination Date” has the meaning set forth in Section 3.3.

“Roll Over” has the meaning set forth in Section 2.2(b).

“Satisfied CAFD Commitment” has the meaning set forth in Section 2.2(a).

“Second Call Right Notice” has the meaning set forth in Section 2.4(b).

“SPA” has the meaning set forth in Section 2.1(b).

“SunEdison Confidential Information” has the meaning set forth in Section 5.1.

“SunEdison Indemnitees” means SunEdison and its Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers, employees, attorneys, accountants, consultants and agents, and the
successors, assigns, legal representatives, heirs, devisees and donees of each
of the foregoing, but expressly excluding from the foregoing Global LLC and its
direct or indirect subsidiaries, and excluding any Call Right Asset or ROFO
Asset following the acquisition thereof by Global LLC or any of its Affiliates
in accordance with the terms and conditions of this Agreement.

“Term” has the meaning set forth in Section 4.1.

“Terminated Call Right Asset” has the meaning set forth in Section 2.1(b).

“Third Party” means any Person other than a Party or an Affiliate of a Party.

“Third Party Advisor” means an accounting firm to be mutually agreed upon by the
Parties.

“Third Party Offer” has the meaning set forth in Section 2.5.

 

4



--------------------------------------------------------------------------------

“Transaction Notice” has the meaning set forth in Section 3.2.

“Transfer” means any direct or indirect assignment, sale, offer to sell, pledge,
mortgage, hypothecation, encumbrance, disposition or any other like transfer or
encumbering (whether with or without consideration and whether voluntarily or
involuntarily or by operation of law or otherwise); provided, that this
definition shall not include any (i) merger with or into, or sale of
substantially all of SunEdison’s assets to, an unaffiliated third-party,
(ii) grants of security interests in or mortgages or liens in favor of a bona
fide third party lender in the business of providing debt financing, or
(iii) internal restructuring involving any Call Right Asset or ROFO Asset;
provided further, that the terms of any such restructuring will not limit, delay
or hinder the ability of Global LLC or any of its Affiliates to acquire such
Call Right Asset or ROFO Asset from SunEdison in accordance with the terms of
this Agreement if and when SunEdison elects to sell, transfer or otherwise
dispose of such Call Right Asset or ROFO Asset to a third party.

ARTICLE II

CALL RIGHT

Section 2.1 The Call Right Assets.

(a) The Call Right Assets. SunEdison shall from time to time set forth on
Exhibit A a list of Call Right Assets that are the subject of the Call Right,
described below. SunEdison may add projects to the list on Exhibit A at its sole
discretion, but only if such projects are (i) located in an Approved Country and
(ii) the subject of a fully executed Power Purchase Agreement (or are expected
to have a fully executed Power Purchase Agreement prior to the commencement of
the Commercial Operations Date for such project) with a credit-worthy
counterparty and such projects shall then be deemed Call Right Assets. SunEdison
agrees to propose to Global LLC a list of projects to add to the Call Right
Assets on Exhibit A and commercial terms related thereto in reasonable detail on
a quarterly basis on or within 30 calendar days of
March 31, June 30, September 30 and December 31 of each of the calendar years
2016 through 2020 or until such other time as mutually agreed by the Parties.
For so long as there is a Roll Over under Section 2.2(b), SunEdison shall
continue to propose to Global LLC a list of projects to add to the Call Right
Assets on Exhibit A and commercial terms related thereto in reasonable detail on
a quarterly basis on or within 30 calendar days before
March 31, June 30, September 30 and December 31 of each year.

(b) Terminated Call Right Asset. Notwithstanding anything to the contrary in
this Agreement, prior to the time the Parties enter into a definitive agreement
governing the terms and conditions of the purchase and sale of a Call Right
Asset (a “SPA”), SunEdison may remove any Call Right Asset from Exhibit A
effective upon notice to Global LLC in the event that, in SunEdison’s reasonable
discretion, a project is unlikely to be successfully completed (a “Terminated
Call Right Asset”). SunEdison shall be required to replace any Terminated Call
Right Asset within 90 days following the date that it provides notice to Global
LLC of such Terminated Call Right Asset by adding one or more reasonably
equivalent projects (taking into account such factors as the project’s expected
contribution to CAFD, the location of its operations and credit rating of the
counterparty) to Exhibit A and acceptable by Global LLC in its reasonable
discretion.

 

5



--------------------------------------------------------------------------------

Section 2.2 The CAFD Commitment.

(a) The CAFD Commitment. SunEdison hereby agrees that it shall offer sufficient
Call Right Assets under the procedures outlined in this Agreement that will
generate clean energy projects that are projected to generate an aggregate of at
least $1.4 billion of CAFD during the five calendar years immediately following
the IPO Date (the “CAFD Commitment”). The Parties shall work in good faith to
mutually agree on the amount of CAFD a project pertaining to a Call Right Asset
is expected to generate on a forward-looking 12-month basis as of the Commercial
Operations Date of each project (the “Estimated CAFD”). If SunEdison and Global
LLC are unable to agree on the Estimated CAFD within ninety (90) calendar days
after a Call Right Asset is added to Exhibit A (or such shorter period as will
still allow Global LLC to timely complete the Call Right exercise process
pursuant to this Agreement), SunEdison and Global LLC shall, upon written notice
from either SunEdison or Global LLC to the other, engage a Third Party Advisor
to determine the Estimated CAFD. The Parties agree that once a Call Right Asset
has been acquired by Global LLC, the Estimated CAFD (as such estimate may be
updated from time to time pursuant to changes in the construction and financing
structure of the Call Right Asset or as the Parties may otherwise mutually
agree) of such Call Right Asset will be credited toward SunEdison’s satisfaction
of the CAFD Commitment (the aggregate amount of CAFD that the Call Right Assets
acquired by Global LLC are projected to generate during the first 12 months
following each project’s respective Commercial Operations Date shall be referred
to as the “Satisfied CAFD Commitment”). For the avoidance of doubt, nothing in
this Agreement shall be deemed to prohibit (x) SunEdison from offering Call
Right Assets that exceed the CAFD Commitment or (y) the Parties from agreeing on
the Estimated CAFD for one or more Call Right Assets that exceeds the CAFD
Commitment in any particular year or in the aggregate.

(b) The Roll Over. If the Satisfied CAFD Commitment for projects acquired by
Global LLC during the period after the IPO Date and prior to the end of the
fifth (5th) calendar year immediately following the IPO Date is less than $1.4
billion, then, to the extent of any such shortfall, SunEdison hereby agrees that
it shall continue to offer sufficient Call Right Assets (including, if
applicable, in 2020 and subsequent years) until the Satisfied CAFD Commitment
satisfies the CAFD Commitment (such period of time referred to as the “Roll
Over”).

Section 2.3 Option to Purchase the Call Right Assets.

(a) The Call Right. Subject to Section 2.1(b), SunEdison hereby grants to Global
LLC the right and option, on the terms and subject to the conditions set forth
in this Agreement, to purchase some or all of the Call Right Assets, exercisable
by Global LLC in its sole discretion at any time during the Call Right Period
(the “Call Right”). SunEdison will take all actions reasonably necessary to
cause the Call Right to be exercisable in accordance with this Article II,
including by taking any actions necessary to facilitate and enforce such
exercise and to consummate the transactions contemplated by this Article II.

(b) The Call Right Price. The Parties shall work in good faith to mutually agree
on the Fair Market Value of each Call Right Asset (the “Call Right Price”)
within a reasonable time after the date SunEdison adds a Call Right Asset to
Exhibit A. If SunEdison and

 

6



--------------------------------------------------------------------------------

Global LLC are unable to agree on the Call Right Price within ninety
(90) calendar days after a Call Right Asset is added to Exhibit A, SunEdison and
Global LLC shall, upon written notice from either SunEdison or Global LLC to the
other, engage a Third Party Advisor to determine the Call Right Price. If Global
LLC exercises a Call Right for a particular Call Right Asset, Global LLC agrees
that it shall pay for such Call Right Asset in cash, unless otherwise mutually
agreed by the Parties, an amount equal to the Call Right Price.

Section 2.4 Exercise of a Call Right. With respect to any Call Right Asset:

(a) At any time during the Call Right Period, Global LLC may provide written
notice to SunEdison of its exercise of the Call Right (a “Call Right Notice”),
which notice shall identify the particular Call Right Asset. Following any valid
delivery of a Call Right Notice, SunEdison and Global LLC shall negotiate in
good faith to agree on any other material economic terms not included in Exhibit
A and to enter into a SPA for the Call Right Asset subject of the Call Right
Notice. If SunEdison and Global LLC are unable to agree on such other terms and
conditions of a SPA within thirty (30) calendar days of delivery of a Call Right
Notice, SunEdison and Global LLC shall, upon written notice from either
SunEdison or Global LLC to the other, engage Third Party Advisor to determine
the material economic terms on which SunEdison and Global LLC are unable to
agree so that such material economic terms reflect common practice in the
relevant market.

(b) Upon receipt of the Third Party Advisor’s final determination, Global LLC
will have the option, but not the obligation, to purchase the applicable Call
Right Asset on the economic terms determined by the Third Party Advisor or as
otherwise mutually agreed by the Parties, exercisable by delivery of written
notice to SunEdison within ten (10) Business Days of such determination (a
“Second Call Right Notice”). The “Final Call Right Notice” means a Call Right
Notice; provided that if Global LLC delivers a Second Call Right Notice, then
the term “Final Call Right Notice” means the Second Call Right Notice.

(c) If Global LLC delivers a Final Call Right Notice before the end of the Call
Right Period, SunEdison shall be obligated to sell the applicable Call Right
Asset to Global LLC, and Global LLC shall be obligated to purchase the
applicable Call Right Asset from SunEdison on the economic terms set forth in
Exhibit A or as otherwise mutually agreed by the Parties or provided by the
Third Party Advisor, on or after the Commercial Operations Date (or, in the case
of any Call Right Asset that previously achieved COD, within 120 days of the
Final Call Right Notice) or on any other such date as the Parties may mutually
agree. If the closing of such transaction shall not have been consummated within
120 days following Global LLC’s delivery of a Final Call Right Notice, either
SunEdison or Global LLC shall be entitled to terminate any obligation to sell or
purchase, as applicable, the Call Right Asset under this Article II and the
related SPA, and upon such termination neither SunEdison nor Global LLC shall
have any obligation to sell or purchase the Call Right Asset pursuant thereto;
provided that if a Party’s breach of this Article II or the related SPA has
resulted in the failure of the closing to occur by such date, such Party shall
not be entitled to so terminate its obligation to sell or purchase, as
applicable, the Call Right Asset under this Article II or the related SPA.

(d) If Global LLC does not deliver a Final Call Right Notice before the end of
the Call Right Period, SunEdison may offer to sell the applicable Call Right
Asset to any other Third Party, and Global LLC shall be deemed to have waived
any right to purchase such Call Right Asset.

 

7



--------------------------------------------------------------------------------

(e) Subject to Section 2.5, SunEdison shall not make any Transfers with respect
to any of the Call Right Assets from the date hereof through the later of
(i) the termination of the Call Right Period and (ii) the termination of any SPA
entered into pursuant to Section 2.4(b) prior to the expiration of the Call
Right Period.

Section 2.5 Right of First Refusal. If SunEdison receives a bona fide offer from
a Third Party to purchase a Call Right Asset before Global LLC delivers a Final
Call Right Notice in accordance with the terms of Section 2.4 (a “Third Party
Offer”), SunEdison shall provide notice to Global LLC of the terms of such Third
Party Offer in reasonable detail, and Global LLC shall have the right, but not
the obligation, to purchase such Call Right Asset on substantially similar terms
(but at a price no less than specified in the Third Party Offer) by notifying
SunEdison within twenty (20) Business Days of receiving the notice of such Third
Party Offer. If within such twenty (20) Business Day period, Global LLC provides
such notice to SunEdison, such notice shall be treated as a Call Right Notice
under Section 2.4. If within such twenty (20) Business Day period, Global LLC
does not provide such notice to SunEdison, SunEdison may offer to sell the
applicable Call Right Asset to any other Third Party on terms no more favorable
to the Third Party than those set forth in the Third Party Offer and offered to
Global, and Global LLC shall be deemed to have waived any right to purchase such
Call Right Asset, and such Call Right Asset shall not be counted toward the
Satisfied CAFD Commitment.

Section 2.6 Marketing Standstill. Notwithstanding anything in this Agreement,
including Section 2.5, prior to satisfaction of the CAFD Commitment, SunEdison
may not market, negotiate, accept an offer or sell any Call Right Asset to any
Third Party unless and until Global LLC delivers a notice that it is forfeiting
its Call Right with respect to such Call Right Asset.

Section 2.7 Third Party Advisor. If the Parties engage a Third Party Advisor
under the terms of this Agreement, the Third Party Advisor shall be provided
with access to all information prepared by or on behalf of SunEdison and Global
LLC with respect to the applicable Call Right Asset reasonably requested by the
Third Party Advisor. The Third Party Advisor will determine the Estimated CAFD,
Call Right Price or other material economic terms on which SunEdison and Global
LLC are unable to agree, as applicable, depending on the purpose for which the
Parties have engaged the Third Party Advisor, within thirty (30) calendar days
of its engagement or, to the extent reasonably feasible, such shorter period as
will still allow Global LLC to timely complete the Call Right exercise process
pursuant to this Agreement. Each of SunEdison and Global LLC will pay fifty
percent (50%) of the fees and expenses of such Third Party Advisor engaged by
SunEdison and Global LLC; provided that if Global LLC does not agree to purchase
the Call Right Asset under the terms of this Agreement, Global LLC shall be
responsible for one hundred percent (100%) of such fees and expenses.

 

8



--------------------------------------------------------------------------------

ARTICLE III

RIGHT OF FIRST OFFER

Section 3.1 ROFO Assets. During the Term, SunEdison hereby grants to Global LLC
and its Affiliates a right of first offer on any proposed Transfer of any
project developed by SunEdison located in an Approved Country other than the
projects pertaining to the Call Right Assets (each individually a “ROFO Asset”
and collectively, the “ROFO Assets”). SunEdison is not obligated to sell a ROFO
Asset. For the avoidance of doubt, the obligations in this Article III shall
remain in effect throughout the Term regardless of whether SunEdison has
satisfied the CAFD Commitment. SunEdison agrees to not offer any ROFO Assets
located in an Approved Country to TerraForm Power, Inc., a Delaware company.

Section 3.2 Notice of Transaction Related to ROFO Assets and Negotiation of
Definitive Terms for Transaction. SunEdison agrees to deliver a written notice
to Global LLC no later than thirty (30) calendar days prior to engaging in any
negotiation regarding any proposed Transfer of any ROFO Asset (or any portion
thereof), setting forth in reasonable detail the material terms and conditions
of the proposed transaction (such notice, a “Transaction Notice”). If SunEdison
delivers any Transaction Notice to Global, then SunEdison and Global LLC shall
enter non-binding discussions and negotiate in good faith to attempt to agree on
definitive terms acceptable to both Parties, in their sole and absolute
discretion, for the Transfer of the applicable ROFO Asset to Global LLC or any
of its Affiliates. If, within thirty (30) calendar days after the delivery of
such Transaction Notice (the “Negotiation Period”), the Parties have not agreed
to definitive terms for the Transfer of such ROFO Asset to Global, SunEdison
will be able to Transfer such ROFO Asset to a Third Party.

ARTICLE IV

TERM; TERMINATION RIGHTS

Section 4.1 Term. Unless earlier terminated in accordance with this Article IV,
the term of this Agreement (the “Term”) shall commence on the date hereof and
shall continue in effect until 5:00 p.m. New York City time on the sixth
(6th) anniversary of the Effective Date, at which time this Agreement shall
terminate and the Parties shall have no further rights or obligations under this
Agreement, except those that expressly survive the termination of this
Agreement.

Section 4.2 Termination Rights. SunEdison or Global, as the case may be, shall
have the right to terminate this Agreement, with written notice to the other
Party, if the other Party materially breaches or defaults in the performance of
its obligations under this Agreement or under any transaction agreement entered
into by the Parties in connection with any of the Call Right Assets or the ROFO
Assets, and such breach or default is continuing for thirty (30) days after the
breaching Party has been given a written notice specifying such default or
breach and requiring it to be remedied and stating that such notice is a “Notice
of Default” hereunder. Upon any such termination the Parties shall have no
further rights or obligations under this Agreement, except those that expressly
survive the termination of this Agreement.

Section 4.3 No Consequential Damages. Notwithstanding anything to the contrary
contained in this Agreement or provided for under any applicable law, other than
with respect to

 

9



--------------------------------------------------------------------------------

a breach or default in the performance of a Party’s indemnification obligations
under Article V, no party hereto shall be liable to any other Person, either in
contract or in tort, for any consequential, incidental, indirect, special or
punitive damages of such other Person, including loss of future revenue, or
income or profits, or any diminution of value or multiples of earnings damages
relating to the breach or alleged breach hereof, whether or not the possibility
of such damages has been disclosed to the other party in advance or could have
been reasonably foreseen by such other party.

ARTICLE V

CONFIDENTIALITY

Section 5.1 SunEdison Confidential Information. Global LLC shall keep
confidential and not make any public announcement or disclose to any Person any
terms of any other documents, materials, data or other information with respect
to any ROFO Asset which is not generally known to the public (the “SunEdison
Confidential Information”); provided, that SunEdison Confidential Information
shall not include (a) the terms and conditions of this Agreement or
(b) information that becomes available to Global LLC on a non-confidential basis
from a source other than SunEdison, its Affiliates or their directors, officers
or employees, provided, that, to Global’s knowledge, such source was not
prohibited from disclosing such information to Global LLC by any legal,
contractual or fiduciary duty. Notwithstanding the foregoing, Global LLC shall
be permitted to (A) disclose any SunEdison Confidential Information to the
extent required by court order or under Applicable Law, (B) make a public
announcement regarding such matters (1) as agreed to in writing by SunEdison or
(2) as required by the provisions of any securities laws or the requirements of
any exchange on which Global LLC securities may be listed (a “Required
Securities Disclosure”), or (C) disclose any SunEdison Confidential Information
to any Person on a “need- to-know” basis, such as its shareholders, partners,
members, trustees, beneficiaries, directors, officers, employees, attorneys,
consultants or lenders; provided, however, that, other than in connection with a
Required Securities Disclosure, Global LLC shall (y) advise such Person of the
confidential nature of such SunEdison Confidential Information, and (z) cause
such Person to be bound by obligations of confidentiality that are no less
stringent than the obligations set forth herein. Global LLC shall indemnify and
hold harmless the SunEdison Indemnitees for any Losses incurred by any of the
SunEdison Indemnitees for a breach or default of Global LLC’s obligations under
this Section 5.1. This Section 5.1 shall survive the termination of this
Agreement for twelve months following the Effective Date.

ARTICLE VI

INDEPENDENT COMMITTEE

Section 6.1 Independent Committee. For as long as SunEdison Controls Global LLC,
any material action by Global LLC hereunder, including any termination or
amendment of this Agreement, the exercise or waiver of any of Global LLC’s
material rights hereunder and the material terms and conditions of any SPA shall
require the prior approval of the Independent Committee.

 

10



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1 Notices.

(a) Method of Delivery. All notices, requests, demands and other communications
(each, a “Notice”) required to be provided to the other Party pursuant to this
Agreement shall be in writing and shall be delivered (i) in person, (ii) by
certified U.S. mail, with postage prepaid and return receipt requested, (iii) by
overnight courier service, or (iv) by facsimile transmittal, with a verification
copy sent on the same day by any of the methods set forth in clauses (i),
(ii) and (iii), to the other Party to this Agreement at the following address or
facsimile number (or to such other address or facsimile number as SunEdison or
Global LLC may designate from time to time pursuant to this Section 7.1):

If to SunEdison:

SunEdison, Inc.

13736 Riverport Drive

Maryland Heights, Missouri 63043

Attn: General Counsel

Facsimile: (866) 773-0791

If to Global LLC:

TerraForm Global, LLC

7550 Wisconsin Avenue, 9th Floor

Bethesda, Maryland 20814

Attn: General Counsel

Facsimile: (240) 762-7900

(b) Receipt of Notices. All Notices sent by SunEdison or Global LLC under this
Agreement shall be deemed to have been received by the Party to whom such Notice
is sent upon (i) delivery to the address or facsimile number of the recipient
Party, provided that such delivery is made prior to 5:00 p.m. (local time for
the recipient Party) on a Business Day, otherwise the following Business Day, or
(ii) the attempted delivery of such Notice if (A) such recipient Party refuses
delivery of such Notice, or (B) such recipient Party is no longer at such
address or facsimile number, and such recipient Party failed to provide the
sending Party with its current address or facsimile number pursuant to this
Section 7.1).

(c) Change of Address. SunEdison and Global LLC and their respective counsel
shall have the right to change their respective address and/or facsimile number
for the purposes of this Section 7.1 by providing a Notice of such change in
address and/or facsimile as required under this Section 7.1.

Section 7.2 Time is of the Essence. Time is of the essence of this Agreement;
provided, that notwithstanding anything to the contrary in this Agreement, if
the time period for the performance of any covenant or obligation, satisfaction
of any condition or delivery of any notice or item required under this Agreement
shall expire on a day other than a Business Day, such time period shall be
extended automatically to the next Business Day.

 

11



--------------------------------------------------------------------------------

Section 7.3 Assignment. Neither Party shall assign this Agreement or any
interest therein to any Person, without the prior written consent of the other
Party, which consent may be withheld in such Party’s sole discretion.

Section 7.4 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of SunEdison and Global LLC and their respective successors
and permitted assigns (which include Global’s Affiliates).

Section 7.5 Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies on any Person other than (i) the Parties and their respective
successors and permitted assigns (including Global’s Affiliates), and (ii) the
SunEdison Indemnitees to the extent such SunEdison Indemnitees are expressly
granted certain rights of indemnification in this Agreement.

Section 7.6 Other Activities. No Party hereto shall be prohibited from engaging
in or holding an interest in any other business ventures of any kind or
description, or any responsibility to account to the other for the income or
profits of any such enterprises or have this Agreement be deemed to constitute
any agreement not to compete. This Agreement shall not be deemed to create a
partnership, joint venture, association or any other similar relationship
between the Parties.

Section 7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY PRINCIPLES REGARDING CONFLICT OF
LAWS.

Section 7.8 Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement:

(a) Singular words shall connote the plural as well as the singular, and plural
words shall connote the singular as well as the plural, and the masculine shall
include the feminine and the neuter.

(b) All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement. All references in
this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference

(c) The headings contained herein are solely for convenience of reference and
shall not constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.

(d) Each Party and its counsel have reviewed and revised (or requested revisions
of) this Agreement and have participated in the preparation of this Agreement,
and

 

12



--------------------------------------------------------------------------------

therefore any usual rules of construction requiring that ambiguities are to be
resolved against any Party shall not be applicable in the construction and
interpretation of this Agreement or any exhibits hereto.

(e) The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Agreement, and not solely to the provision in
which such term is used.

(f) The terms “include,” “including” and similar terms shall be construed as if
followed by the phrase “without limitation.”

(g) The term “sole discretion” with respect to any determination to be made by a
Party under this Agreement shall mean the sole and absolute discretion of such
Party, without regard to any standard of reasonableness or other standard by
which the determination of such Party might be challenged.

Section 7.9 Severability. If any term or provision of this Agreement is held to
be or rendered invalid or unenforceable at any time in any jurisdiction, such
term or provision shall not affect the validity or enforceability of any other
terms or provisions of this Agreement, or the validity or enforceability of such
affected terms or provisions at any other time or in any other jurisdiction.

Section 7.10 JURISDICTION; VENUE. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT,
ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF
THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE
OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH
ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING
WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS
PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 7.11 WAIVER OF TRIAL BY JURY. SUNEDISON AND GLOBAL LLC HEREBY WAIVE
THEIR RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING BY
EITHER PARTY AGAINST THE OTHER PARTY WITH RESPECT TO ANY MATTER ARISING FROM OR
IN CONNECTION WITH THIS AGREEMENT.

 

13



--------------------------------------------------------------------------------

Section 7.12 Prevailing Party. If any litigation or other court action,
arbitration or similar adjudicatory proceeding is sought, taken, instituted or
brought by SunEdison or Global LLC to enforce its rights under this Agreement,
all fees, costs and expenses, including, without limitation, reasonable
attorneys’ fees and court costs, of the prevailing Party in such action, suit or
proceeding shall be borne by the Party against whose interest the judgment or
decision is rendered.

Section 7.13 Recitals, Exhibits and Schedules. The recitals to this Agreement,
and all exhibits and schedules referred to in this Agreement are incorporated
herein by such reference and made a part of this Agreement. Any matter disclosed
in any schedule to this Agreement shall be deemed to be incorporated in all
other schedules to this Agreement.

Section 7.14 Entire Agreement. This Agreement sets forth the entire
understanding and agreement of the Parties hereto, and shall supersede any other
agreements and understandings (written or oral) between SunEdison and Global LLC
on or prior to the date of this Agreement with respect to the matters
contemplated in this Agreement.

Section 7.15 Amendments to Agreement. No amendment, supplement or other
modification to any terms of this Agreement shall be valid unless in writing and
executed and delivered by SunEdison and Global LLC.

Section 7.16 Facsimile; Counterparts. SunEdison and Global LLC may deliver
executed signature pages to this Agreement by facsimile transmission to the
other Party, which facsimile copy shall be deemed to be an original executed
signature page; provided, that such Party shall deliver an original signature
page to the other Party promptly thereafter. This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original and all of
which counterparts together shall constitute one agreement with the same effect
as if the Parties had signed the same signature page.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, SunEdison and Global LLC each have caused this Agreement to
be executed and delivered in their names by their respective duly authorized
officers or representatives.

 

SUNEDISON:

SUNEDISON, INC.,

a Delaware corporation

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:  

Chief Financial Officer

GLOBAL LLC:

TERRAFORM GLOBAL, LLC

a Delaware limited liability company

By:  

/s/ Yana Kravtsova

Name:   Yana Kravtsova Title:   Senior Vice President, General Counsel and
Secretary

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Exhibit A

Call Right Assets

 

Project Name

  

Operating Status

  

Project MW

  

Projected Commercial

Operations Date

India Project 1

   Operating    199.7    Q4 14

India Project 2

   Operating    18.0    Q3 12

India Project 3

   Operating    16.5    Q4 07

India Project 4

   Operating    8.3    Q3 07

India Project 5

   Development    170.0    Q4 15

India Project 6

   Operating    1.0    Q1 15

India Project 7

   Development    198.0    Q3 17

India Project 8

   Development    60.0    Q4 15

India Project 9

   Development    60.0    Q1 16

India Project 10

   Development    36.0    Q4 15

India Project 11

   Development    36.0    Q4 15

India Project 12

   Development    30.0    Q1 16

India Project 13

   Development    30.0    Q1 16

India Project 14

   Development    30.0    Q1 16

India Project 15

   Development    30.0    Q1 16

India Project 16

   Development    30.0    Q1 16

India Project 17

   Development    12.6    Q1 16

India Project 18

   Development    11.0    Q3 15

India Project 19

   Development    18.0    Q4 15

India Project 20

   Development    18.0    Q4 15

India Project 21

   Development    7.0    Q3 15

India Project 22

   Development    6.0    Q3 15

India Project 23

   Development    5.0    Q3 15

India Project 24

   Development    5.0    Q3 15

India Project 25

   Development    1.5    Q3 15

India Project 26

   Development    1.2    Q3 15

South Africa Project 1

   Development    51.8    Q2 17

South Africa Project 2

   Development    51.8    Q3 17

South Africa Project 3

   Development    51.8    Q2 18

South Africa Project 4

   Development    46.9    Q3 18

South Africa Project 5

   Development    37.4    Q3 17

South Africa Project 6

   Development    34.5    Q3 17

Thailand Project 1

   Development    41.0    Q1 16

Thailand Project 2

   Development    6.0    Q4 16

Thailand Project 3

   Development    6.0    Q4 16

Thailand Project 4

   Development    6.0    Q4 16

Thailand Project 5

   Development    6.0    Q4 16

Thailand Project 6

   Development    6.0    Q4 16

Thailand Project 7

   Development    6.0    Q4 16

Thailand Project 8

   Development    6.0    Q4 16

Thailand Project 9

   Development    6.0    Q4 16

Thailand Project 10

   Development    6.0    Q4 16

Thailand Project 11

   Development    6.0    Q4 16



--------------------------------------------------------------------------------

Project Name

  

Operating Status

  

Project MW

  

Projected Commercial

Operations Date

Thailand Project 12

   Development    6.0    Q4 16

Thailand Project 13

   Development    6.0    Q4 16

Thailand Project 14

   Development    6.0    Q4 16

Thailand Project 15

   Development    6.0    Q4 16

Thailand Project 16

   Development    6.0    Q4 16

Thailand Project 17

   Development    6.0    Q4 16

Thailand Project 18

   Development    6.0    Q4 16

Thailand Project 19

   Development    6.0    Q4 16

Latin America Project 1

   Development    80.0    Q3 16

China Project 1

   Development    50.0    Q2 16

China Project 2

   Development    18.0    Q4 16

Philippines Project 1

   Development    22.5    Q4 15

Malaysia Project 1

   Operating    2.5    Q2 14

Malaysia Project 2

   Operating    1.0    Q3 14

Malaysia Project 3

   Operating    1.0    Q3 14

Malaysia Project 4

   Operating    0.4    Q1 14

Malaysia Project 5

   Operating    0.4    Q1 14

 

17